DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 6/22/2021 has been fully considered and is attached hereto.

Examiner’s Note Regarding FAI
The Examiner acknowledges the FAI request filed 6/22/2021 however it is noted that the last day for applicants to file an FAI request was 1/15/2021.  Accordingly, this application will be examined under regular prosecution procedures.  More information can be found at: 
https://www.uspto.gov/patents/initiatives/first-action-interview/full-first-action-interview-pilot-program

Double Patenting
The Examiner has reviewed US 11,096,313 and 17/354,781 for potential double patenting and at this time it is believed that there are no double patenting issues.

Claim Objections
Claim 79 is rejected to because of the following informalities:  
Claim 79 recites, “the least one” which appears to be incorrect.  It appears it should be changed to read, “the at least one”.
Appropriate correction is required.

	Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:

a dielectric cooling liquid reservoir of claim 74,
a dielectric cooling liquid gravity return manifold of claim 74, and
the air vent or pressure relief/equalization mechanism in the cover as in claim 81, 

 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Specification
The abstract of the disclosure is objected to because the present abstract appears to be drawn to previously claimed embodiments.  For example, the present abstract is mainly drawn to a heat sink and heat sink arrangements which is not what the present claims are drawn to.  It is recommended that the Applicant’s revise the abstract so that it better reflects the claimed invention.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 74-75, 81-85 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Clam 74 recites, “a dielectric cooling liquid reservoir” which is new matter that is not supported by the originally filed specification.  The written description and drawings fail to detail these limitations.
Clam 74 recites, “a dielectric cooling liquid gravity return manifold” which is new matter that is not supported by the originally filed specification.  The written description and drawings fail to detail these limitations.
Claim 81 recites, “an air vent or pressure relief/equalization mechanism in the cover which provides air communication between the interior space and ambient environment” which is new matter not supported by the originally filed specification.  The written description and drawings fail to detail these limitations.  
Claims 75 and 82-85 are rejected since they depend from claims 74 and 81 and thus inherit the deficiencies therein.
Clarification or correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 69, 73 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oktay (US 3,406,244).
With respect to claim 69, Oktay teaches (In Fig 2) a liquid submersion cooled electronic device, comprising: a device housing (73) defining an interior space and a maximum dielectric cooling liquid level (Level at opening 91); heat generating electronic components (79, Col. 1, ll. 55-56, “memory arrays”) disposed within the interior space of the device housing; a dielectric cooling liquid (75, 77, Col. 2, ll. 14-15) in the interior space, the dielectric cooling liquid submerging and in direct contact with the heat generating electronic components (See Fig 2); a dielectric cooling liquid inlet (Opening in 103 which allows 101 to pass therethrough) in the device housing through which dielectric cooling liquid enters the interior space (See Fig 2); and a dielectric cooling liquid outlet weir (91) in the device housing from which dielectric cooling liquid exits the interior space (See Fig 2), the dielectric cooling liquid outlet weir is disposed at the maximum dielectric cooling liquid level of the device housing (See Fig 2); wherein the cooling liquid outlet weir establishes the level of the dielectric cooling liquid within the interior space (As shown in Fig 2) and establishes a volumetric rate of flow of the dielectric cooling liquid within the interior space that is needed for the cooling of the heat generating electronic components (As in the present application, any fluid which 
With respect to claim 73, Oktay further teaches that the heat generating electronic components include at least one of a power supply, a processor, and a switch (Col. 1, ll. 54-55, wherein “memory arrays” are a type of switch).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 70 and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Oktay.
1.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to arrange the liquid inlet at the bottom of the housing (73) such that the liquid inlet and the liquid outlet weir are on opposite sides of the housing since doing so would reduce the amount of distance the cooled fluid would need to return to the housing. 

Allowable Subject Matter
Claims 76-80 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 76-80, the allowability resides in the overall structure of the device as recited in independent claim 76 and at least in part because claim 76 recites, “a tube having an inlet end thereof connected to one of the manifold outlets, and an outlet end thereof adjacent to the at least one heat generating electronic component to direct a return flow of dielectric cooling liquid to the at least one heat generating electronic component; an open top tray disposed within the interior space, the at least one heat generating electronic component is disposed within the open top tray, the outlet end of the tube is connected to the open top tray to direct the return flow of 
The aforementioned limitations in combination with all remaining limitations of claim 76 are believed to render said claim 76 and all claims dependent therefrom patentable over the art of record.
With respect to claim 76, Oktay teaches (In Fig 2) a liquid submersion cooled electronic device, comprising: a non-pressurized device housing (85) defining an interior space, the non-pressurized device housing including a tray with an at least partially open top (See Fig 2) and a cover (103) removably attached to the tray and disposed over the at least partially open top (See Fig 2); at least one heat generating electronic component (79) disposed within the interior space of the non-pressurized device housing; a dielectric cooling liquid (75, 77) in the interior space, the dielectric cooling liquid partially or fully submerging and in direct contact with the at least one heat generating electronic component (See Fig 2); a pump (97) having a pump inlet in fluid communication with the interior space and a pump outlet (See Fig 2); a heat exchanger (99) having a heat exchanger inlet in fluid communication with the pump outlet and having a heat exchanger outlet in fluid communication with the interior space (See Fig 2); a liquid distribution manifold (Horizontal portion of 101) within the interior space (See Fig 2), the liquid distribution manifold having a manifold inlet in fluid communication with the heat exchanger outlet (See Fig 2, fluid travels from the heat exchanger outlet to the manifold inlet), and a plurality of manifold outlets (See Fig 2, outlets at each end of the horizontal portion of 101).  Oktay, however, fails to specifically teach or suggest the above mentioned limitations of claim 76.

Claim 71 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

While Oktay teaches many of the limitations of claim 71 as per the above rejection to claim 69, Oktay fails to specifically teach or suggest the limitations of claim 71.  Further, Oktay specifies that the liquid is to be sprayed at the two-liquid interface (89, Col. 3, ll. 61-63) and thus it would not be obvious to add a tube to the manifold and direct the return flow through the tube and directly onto the heat generating electronic components as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY PAPE/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)